NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 16 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WELLS FARGO BANK, N.A.,                         No.    21-55280

                Plaintiff-Appellee,             D.C. No.
                                                2:20-cv-07512-JFW-JPR
 v.

MANUK AKOPYAN,                                  MEMORANDUM*

                Defendant-Appellant,

 v.

ARIANNA ANI ZADOURIAN,

                Defendant-Appellee,

 v.

M & A LIFESTLYE, INC.,

                Cross-defendant-Appellee,

and

MARA LIFESTYLE; PURE C, INC.,

                Cross-defendants.

                   Appeal from the United States District Court
                      for the Central District of California

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                     John F. Walter, District Judge, Presiding

                          Submitted February 14, 2022**
                            San Francisco, California

Before: SILER,*** S.R. THOMAS, and CALLAHAN, Circuit Judges.

      Manuk Akopyan and Arianna Zadourian became romantically involved and

formed M&A Lifestyle, Inc. (“M&A”) and other businesses to sell CBD, an active

ingredient in cannabis. When the relationship soured, Manuk sued Arianna in a

California court alleging that she was improperly ousting him from M&A. Wells

Fargo Bank, N.A. (“Wells Fargo”) commenced this federal action by filing an

interpleader action in the district court asserting that both Manuk and Arianna

claimed certain funds held by Wells Fargo. The district court determined that the

funds belonged to M&A and could be paid out to Arianna, the sole signatory on

the M&A accounts, and declined to exercise supplemental jurisdiction over

Manuk’s state law claims. Manuk appeals, asserting that the district court should

not have granted summary judgment and should have stayed the proceedings under




      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.


                                         2
the Colorado River doctrine.1 See Colo. River Water Conservation Dist. v. United

States, 424 U.S. 800 (1976). We affirm.

      The district court’s grant of summary judgment is reviewed de novo, Altera

Corp. v. Clear Logic, Inc., 424 F.3d 1079, 1091 (9th Cir. 2005), and the evidence

is viewed in the light most favorable to the non-moving party. S. Cal. Painters v.

Best Interiors, Inc., 359 F.3d 1127, 1130 (9th Cir. 2004). The district court’s

decision not to permit additional discovery prior to granting summary is reviewed

for abuse of discretion. Morton v. Hall, 599 F.3d 942, 945 (9th Cir. 2010). But

where, as here, the district court fails to address a request for additional discovery,

the omission is reviewed de novo. Margolis v. Ryan, 140 F.3d 850, 853 (9th Cir.

1998). “Whether the facts of a particular case conform to the requirements for a

Colorado River stay or dismissal is question of law which we review de novo. If

we conclude that the Colorado River requirements have been met, we then review

the district court’s decision for abuse of discretion. Montanore Mins. Corp. v.

Bakie, 867 F.3d 1160, 1165 (2017) (citations and internal quotation marks

omitted).

      1. The general purpose of an interpleader action is to decide the priority of

competing claims to the interpleaded funds. Texaco, Inc. v. Ponsoldt, 118 F.3d



1
      With the agreement of all parties, Wells Fargo was dismissed from the
action by the district court and is not a party to this appeal.

                                           3
1367, 1369 (9th Cir. 1997). The district court found that M&A was the sole owner

of the funds, that Arianna opened the Wells Fargo accounts on behalf of M&A,

and that she was the only authorized signer for the accounts. Manuk does not

really contest any of these facts, but argues that he is a part owner of M&A and has

claims against Arianna. Manuk has not shown that the district court, having

properly determined that the funds belonged to M&A, was required to adjudicate

Manuk’s claims to M&A and against Arianna.

      2. Although summary judgment is usually improper prior to the conclusion

of discovery, it is appropriate where discovery would be futile. Burlington N.

Santa Fe R.R. Co. v. Assiniboine & Sioux Tribes of Fort Peck Rsrv., 323 F.3d 767,

774 (9th Cir. 2003). Manuk sought to take depositions and subpoena M&A’s

accountants and other witnesses. But he has not shown that the discovery would

have changed the facts supporting the district court’s determination that the funds

held by Wells Fargo belonged to M&A. The district court did not err in failing to

delay the grant of summary judgment to allow for further discovery.

      3. The Colorado River doctrine allows a federal court to stay federal court

proceedings out of deference to parallel litigation brought in state court. See

Coopers & Lybrand v. Sun-Diamond Growers of Cal., 912 F.2d 1135, 1138 (9th

Cir. 1990). The interpleader action and Manuk’s state action are not parallel

actions. The interpleader action seeks only a determination of the ownership of


                                          4
certain funds held by Wells Fargo, while Manuk’s state action concerns his claims

to M&A and against Arianna. Moreover, the non-exclusive factors set forth in

Holder v. Holder, 305 F.3d 854, 870 (9th Cir. 2002), do not support staying the

federal action. The district court reasonably declined to stay proceedings under the

Colorado River doctrine.

      The district court’s grant of summary judgment is AFFIRMED.




                                         5